Exhibit MCO HOLDINGS, INC. TAX ALLOCATION AGREEMENT OF MAY 21, This Agreement is made as of May 21, 1988, between MCO Holdings, Inc. ("Parent"), a Delaware corporation, and the signatory corporations hereto (each such corporation is hereinafter individually and collectively referred to as "Subsidiary"). WHEREAS, each Subsidiary is currently a member of an affiliated group within the meaning of Section 1504 (a) of The Internal Revenue code (the "Code") of which Parent is the common parent corporation (the "Group"); and WHEREAS, pursuant to a tax allocation agreement dated as of March 17, 1987 ("March 87 Agreement") among Parent and certain of its then existing subsidiaries shown on Schedule A hereto ("Prior Group"), Parent and such subsidiaries established a Tax Allocation Method, as hereinafter defined, for the Prior Group. As used herein, the term "Tax Allocation Method" shall mean a method for allocating the consolidated tax liability of a group among its members and for reimbursing the group's parent for the payment of such liability; and WHEREAS, pursuant to a tax allocation agreement dated as of May 1, 1987, as amended ("May 87 Agreement"), MAXXAM Group Inc. ("MAXXAM") and certain of its then existing subsidiaries shown on Schedule B hereto, established a Tax Allocation Method for the affiliated group of which MAXXAM was the parent ("MGI Group"); and WHEREAS, on May 20, 1988, a wholly-owned subsidiary of Parent merged with and into MAXXAM ("MAXXAM Merger".), and MAXXAM became a wholly-owned subsidiary of Parent; and WHEREAS, as a consequence of the MAXXAM Merger, the MGI Group no longer remains in existence within the meaning of Treasury Regulation §1.1502-75(a) and therefore the May 87 Agreement has terminated with respect to taxable periods beginning after May 20, 1988; and WHEREAS, Parent and its undersigned subsidiaries, including MAXXAM and its undersigned subsidiaries, desire to establish a Tax Allocation Method for the Group which includes all current members of the Group, including MAXXAM and its undersigned subsidiaries. NOW, THEREFORE, in consideration of the promises and of the mutual agreements and covenants contained herein, Parent and each Subsidiary hereby agree as follows: 1.The March 87 Agreement is hereby terminated with respect to taxable periods beginning on and after January 1, 1988; 2.Each undersigned subsidiary (each referred to herein as a "Subsidiary") agrees to be included in, and Parent agrees to file a consolidated Federal income tax return for all taxable years in which Parent and each Subsidiary are eligible to file consolidated returns as an affiliated group of corporations as such term is defined in Section 1504 of the Code. 3.
